DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A (Fig. 1B, claims 1-4, 7-8, 13-18 and 22) in the reply filed on 9.14.2021 is acknowledged. 
Claims 1-4, 7-8, 13-18 and 22 are allowable. Claims 5-6, 9-12 and 19-21, withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among Species A-C, as set forth in the Office action mailed on 7.14.2021, is hereby withdrawn and claims 5-6, 9-12 and 19-21 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Sunwoo Lee, Ph.D. on 9.17.2021.
The application (claims 19 and 20) has been amended as follows: 
19. (Currently Amended) The display apparatus of claim 16, wherein at least one of a polarizer, a touch panel and a light controlling film is further disposed between the electroluminescence display panel and the cover member, and
wherein the at least one of the polarizer, the touch panel and the light controlling film corresponds to the first contact hole and includes [[a]]the second contact hole configured to expose at least a portion of the upper surface of the base voltage pad.
 
20. (Currently Amended) The display apparatus of claim 17, further comprising an adhesive member disposed on at least one of an upper surface and a bottom surface of a polarizer, a touch panel and a light controlling film.

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or suggest (claim 1) an electroluminescence display panel disposed on the metal substrate and including a first contact hole and a base voltage pad adjacent to the first contact hole; a first adhesive member disposed on the electroluminescence display panel and including a second contact hole exposing at least a portion of the base voltage pad; and a conductive filler filled in the first and second contact holes and electrically connecting the metal substrate and the base voltage pad as recited within the context of the claim, and, (claim 17)a first contact hole passing through a substrate on which the plurality of pixels is arranged and disposed adjacent to the display area; and a metal substrate, in contact with a conductive filler covering the first contact hole and at least a portion of an upper surface . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10571759 B2 to Osawa et al. discloses via holes (V1/V2) with a conductive filling material (FI) electrically connected to a terminal (TM1, Fig. 1)
US 10170662 B2 to Aoyama et al. discloses a conductive layer (123) in an opening (132) and electrically connected to a terminal electrode (116, Fig. 6B).
US 20150185942 A to Kim et al. discloses a pad contact hole (pch) with a conductive means (189) therein and electrically connected to a pad (PE, Fig. 2).
US 20190198799 A1 to Lee et al. discloses a contact hole (AH) with an auxiliary cathode (ACT) therein and electrically connected to an auxiliary line (AC, Fig. 2). 
US 20130056714 A1 to Hasegawa et al. discloses contact layers (113B) connected to a wiring layer (11a) and an electrode (17) on an organic EL display (Fig. 1).
None of the prior art of record discloses or suggest the claimed inventions of independent claims 1 and 17.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346.  The examiner can normally be reached on 8AM-5PM Central Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Andres Munoz/Primary Examiner, Art Unit 2894